Citation Nr: 1642491	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Commonwealth Army from November 1941 to April 1942 and from July 1945 to March 1946.  Unfortunately, he passed away in October 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the previously denied claim for service connection for the cause of the Veteran's death, but denied it on the underlying merits.  The Veteran perfected an appeal, and in a December 2014 decision, the Board also reopened the claim but denied service connection for the cause of the Veteran's death on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (reflecting that, despite the RO's decision to reopen a claim, the Board must determine of its own accord whether reopening is warranted before it may address the claims on the merits).

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated the Board's December 2014 decision and remanded the case to the Board for further action.  In this regard, the Court apparently vacated the Board's decision in its entirety, including as to the Board's decision to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Despite this, the Board notes that the Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261 (a)(4) (West 2014).  Consequently, the Board will not disturb its prior decision to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the sole issue currently before the Board is as reflected on the title page.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's service-connected pulmonary tuberculosis contributed substantially or materially to the cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  In this regard, service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, even if unrelated to the primary cause.  38 C.F.R. § 3.312(c)(3).  Such contributory cause must be considered from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  When the service-connected condition affects a vital organ, and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the Veteran's death certificate shows he died in October 1994 due to cardiac respiratory arrest.  See October 1994 Death Certificate.  The antecedent cause was hypovolemic shock with an underlying cause of upper gastrointestinal bleeding secondary to bleeding peptic ulcer disease.  See id.  A secondary condition contributing to death was pulmonary tuberculosis.  At the time of his death, service connection was in effect for pulmonary tuberculosis and Potts disease of 11th and 12th dorsal vertebrae.  See, e.g., September 2004 Rating Decision (noting the Veteran's service-connected disabilities).

The appellant asserts that her husband's death was caused or substantially contributed to by his service-connected pulmonary tuberculosis.  

In this regard, post-service records of private medical treatment establish that, in September 1994, the Veteran was hospitalized and diagnosed with, among other things, pulmonary tuberculosis.  See September 1994 Discharge Summary from Eastern Pangasinan District Hospital.  The following month, the Veteran was hospitalized again with diagnoses that included pulmonary tuberculosis.  See, e.g., May 1995 Certificate of Treatment from Eastern Pangasinan District Hospital (reflecting that the Veteran was hospitalized for 3 days in October 1994; noting diagnoses including "Cardio Respiratory Arrest[,] Hypovolemic shock[,] Upper Gastro Intestinal Bleeding[, and] Pulmonary Tuberculosis"; and referencing January 1993 radiographic confirmation of "Chronic Pulmonary Tuberculosis, fibrotic").  On the third day of his October 1994 hospitalization, the Veteran died.  As noted, his October 1994 death certificate lists his immediate cause of death as cardio respiratory arrest, lists the antecedent cause of death as hypovolemic shock, includes an underlying cause of death of upper gastro intestinal bleeding secondary to bleeding peptic ulcer disease, and finds pulmonary tuberculosis to be "[ano]ther significant condition[] contributing to [his] death."  See October 1994 Republic of the Philippines Certificate of Death.  

In a March 2004 certification, the Veteran's private treating physician, who signed the October 1994 death certificate, reported that, immediately prior to the Veteran's October 1994 hospital admission, he manifested "signs and symptoms of pulmonary tuberculosis like hemoptysis, afternoon rise of body temperature, loss of appetite and loss of weight" and that he was taking an "anti-tuberculosis medication."  See March 2004 Certification of C.P.A., M.D.  Moreover, Dr. C.P.A. noted that "during the last hour of [the Veteran's life], he manifested severe difficulty breathing[,] which became worse until he died."  See id.  Accordingly, Dr. C.P.A. determined that pulmonary tuberculosis was one of the conditions that caused the Veteran's death.  See id.  See also Amended Certificate of Treatment from Eastern Pangasinan District Hospital dated March 9, 2004 (reflecting that the Veteran was hospitalized for 3 days in October 1994 with diagnoses of Cardio Respiratory Arrest, Hypovolemic shock, Pulmonary Tuberculosis, and Upper Gastro Intestinal Bleeding secondary to Bleeding Peptic Ulcer Disease); March 2004 Death Certificate from the Republic of the Philippines Office of the Municipal Civil Registrar (listing the causes of death as cardio respiratory arrest, hypovolemic shock, and pulmonary tuberculosis).

In a February 2012 communication, the Veteran's private treating physician, Dr. C.P.A., expounded upon the Veteran's medical condition on admission to the hospital in October 1994, noting that "the physical appearance of the Veteran at that time strongly suggest[ed] that he had been long suffering from tuberculosis."  See February 2012 Letter from C.P.A., M.D., Attending Physician, Eastern Pangasinan District Hospital, Republic of the Philippines.  Furthermore, Dr. C.P.A. stated that "[e]xtensive diagnosis later revealed that [the Veteran] ha[d] severe and active pulmonary tuberculosis along with massive hemoptysis and cardio respiratory arrest."  See id.  Accordingly, Dr. C.P.A. concluded that the Veteran's "chronic pulmonary tuberculosis . . . contributed substantially to the cause of [his] death."  Id.

The Board finds the determinations of the Veteran's private treating physician concerning the relationship between the Veteran's service-connected pulmonary tuberculosis and his death in October 1994 to be especially probative.  The findings are underpinned by sufficient rationale, specifically that the Veteran's radiographs, physical appearance, and observed symptomatology confirmed that chronic pulmonary tuberculosis was an active disease process at the end of the Veteran's life that substantially contributed to his eventual death.  Moreover, the probative value of these findings is bolstered by the Dr. C.P.A.'s familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

The Board acknowledges the negative etiological opinion evidence of record in the form of the February 1999 independent medical opinion that the Veteran's pulmonary tuberculosis did not contribute to his "final disease or death"; however, the Board affords greater probative weight to findings of the Veteran's treating physician, as the February 2012 determinations echo the contemporaneous evidence in the Veteran's October 1994 death certificate identifying pulmonary tuberculosis as a "significant condition[] contributing to [his] death."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Additionally, the Court, in its April 2016 memorandum opinion, emphasized that both the Veteran's October 1994 death certificate and the March 2004 amended death certificate reflect that the Veteran's pulmonary tuberculosis was a factor in his death.  In this regard, the Court cited VA Fast Letter 13-04 (March 22, 2013), which instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  The Fast Letter has been rescinded; however, its contents have been incorporated into the Live Manual.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart iii, Chapter 2, Section A, Paragraph 1, Subsection b (March 14, 2016).  

Here, there is conflicting evidence as to whether the Veteran's service-connected disabilities caused or contributed to his death.  To the extent that the death certificates support the claim, they are not entitled to any special evidentiary weight. Rather, they must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, although the death certificates themselves provide no factual bases or rationale for the conclusions stated, because they were completed by the Veteran's treating physician, they cannot be read in isolation.  Rather, the Board finds that the determinations listed on the death certificates concerning the pulmonary tuberculosis represent a conclusion connected to all of the other related records of care by Dr. C.P.A.  This conclusion, adduced by the Veteran's private treating physician and supported by that physician's subsequent medical opinion, reflects consideration of the Veteran's pertinent medical and other history and is based upon sufficient underlying rationale, as discussed.  See id. at 302 ("[It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Accordingly, in light of the medical evidence reflecting that chronic pulmonary tuberculosis was an active disease process at the end of the Veteran's life, and considering his private treating physician's determination that the Veteran's "severe and active pulmonary tuberculosis" was a significant contributing factor to his death, the Board finds that, on balance, the medical evidence is at least in a state of relative equipoise as to whether the Veteran's service-connected pulmonary tuberculosis substantially contributed to his death.  Van Slack, 5 Vet. App. at 502.  Under such circumstances reasonable doubt will be resolved in the claimant's favor through application of VA's benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


